Case: 13-40765      Document: 00512719900         Page: 1    Date Filed: 08/01/2014




           IN THE UNITED STATES COURT OF APPEALS States Court of Appeals
                                                United
                    FOR THE FIFTH CIRCUIT              Fifth Circuit

                                                                                      FILED
                                                                                   August 1, 2014
                                    No. 13-40765                                   Lyle W. Cayce
                                  Summary Calendar                                      Clerk


CORNELIUS ROBINSON,

                                                 Petitioner-Appellant

v.

JODY R. UPTON, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:13-CV-82


Before SMITH, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Cornelius Robinson, federal prisoner # 83394-180, appeals the dismissal
of his 28 U.S.C. § 2241 petition for failure to satisfy the savings clause of 28
U.S.C. § 2255(e). Robinson challenged his convictions for aiding and abetting
the making of a false statement to a Federal Deposit Insurance Corporation-
insured institution. In his § 2241 petition, he asserted that he was actually
innocent because the district court lacked subject matter jurisdiction to convict


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40765     Document: 00512719900     Page: 2   Date Filed: 08/01/2014


                                  No. 13-40765

and sentence him and because he was charged with offenses in violation of the
Ex Post Facto Clause.
      We review a district court’s dismissal of a § 2241 petition de novo. Pack
v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Section 2255(e) permits a federal
prisoner to challenge the legality of his conviction or sentence in a § 2241
petition only when the remedy in § 2255 “is inadequate or ineffective to test
the legality of his detention.” § 2255(e).
      Robinson contends that he is exempt from meeting the requirements of
the savings clause of § 2255(e). We have consistently rejected this argument
that a claim based on lack of subject matter jurisdiction is exempt from the
requirements of the savings clause. See, e.g., Harris v. Fox, 477 F. App’x 277,
278 (5th Cir. 2012).     Contrary to Robinson’s other argument, there is no
indication that an actual innocence exception exists in light of the express
language of § 2255(e).    Moreover, even if we were to recognize an actual
innocence exception, Robinson has not shown that he is actually innocent. See
McQuiggin v. Perkins, 133 S. Ct. 1924, 1935 (2013); Schlup v. Delo, 513 U.S.
298, 327 (1995).
      The judgment of the district court is AFFIRMED.




                                        2